NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                    Submitted April 16, 2008*
                                     Decided April 29, 2008


                                               Before

                               FRANK H. EASTERBROOK, Chief Judge

                               DIANE P. WOOD , Circuit Judge

                               ANN C LAIRE WILLIAMS, Circuit Judge


No. 07-2247                                                       Appeal from the United
                                                                  States District Court for the
SHAVAUGHN C ARLOS WILSON-EL,                                      Southern District of Indiana,
     Petitioner-Appellant,                                        Terre Haute Division.
               v.
                                                                  No. 2:06-cv-171-LJM-WTL
ALAN FINNAN,                                                      Larry J. McKinney, Judge.
     Respondent-Appellee.


                                                Order

   A Conduct Adjustment Board at a prison in Indiana concluded that Shavaughn Wil-
son-El had been insolent to a guard. The Board issued a written reprimand and cut off
Wilson-El’s telephone privileges for a month. He responded by filing a petition for a
writ of habeas corpus. See 28 U.S.C. §2254. The district court denied the petition, ruling
that Wilson-El is not “in custody” as a result of the Board’s decision.

   The district court’s conclusion is correct. “Custody” is essential to any proceeding
under §2254. The Board’s decision did not extend the duration of Wilson-El’s confine-


   * Afterexamining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 07-2247                                                                        Page 2

ment and thus did not subject him to additional custody. Indeed, the Board did not de-
prive Wilson-El of either liberty or property under the approach that Sandin v. Conner,
515 U.S. 472 (1995), adopts for prisoners’ suits, so the Board’s decision cannot be chal-
lenged as a violation of due process using either §2254 or 42 U.S.C. §1983.

    Wilson-El maintains that the Board’s finding that he had been insolent played a role
in a later proceeding in which the Board concluded that he is a habitual offender. The
habitual-offender designation led to the loss of 180 days’ good-time credit and so sub-
jected Wilson-El to additional custody. Yet Wilson-El has not sought judicial review of
the habitual-offender decision and cannot use the outcome of that proceeding to find
“custody” in this one, which involves only telephone privileges. (Whether the Board’s
finding of insolence could have been collaterally attacked in the habitual-offender pro-
ceeding is questionable, given Lackawanna County District Attorney v. Coss, 532 U.S. 394
(2001), but we need not address that subject.)

                                                                                AFFIRMED